Citation Nr: 1636779	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Robert P. Bramnik, Esq. of Duane Morris LLP


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1961 to January 1964. 

These matters come before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated in July 2006 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously before the Board in November 2012 and May 2013.  In November 2012, the Board remanded the case for further development.  Thereafter, in a May 2013 decision the Board denied service connection for hearing loss and tinnitus.

The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans' Claims (Court).  By an October 2015 memorandum decision, the Court vacated the Board's decision and remanded the case for further development and readjudication consistent with the Court's memorandum decision.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's hearing loss claim.  Accordingly, this issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed his bilateral tinnitus as a result of his active service. 




CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board further observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran has essentially contended that he developed hearing loss and tinnitus as a result of in-service acoustic trauma and has described the circumstances thereof. Moreover, his account of this in-service trauma has already been deemed credible.  Therefore, the issue is whether his claimed disabilities are due to the in-service acoustic trauma.

The Board observes that nothing in the record reflects the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence. 38 C.F.R. § 3.159 (a)(1).  However, as already noted tinnitus can be diagnosed by lay evidence alone.  Moreover, the Veteran has indicated that his tinnitus developed during active service, and has submitted supporting lay statements in support of this contention.  In pertinent part, he submitted an affidavit from his brother attesting to the Veteran having hearing problems after service; and from a friend who attested that he noticed the Veteran had hearing problems when they met in 2000, and the Veteran indicated at that time his hearing problems originated shortly after service.  In short, he has indicated continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303 (b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  

The Board acknowledges that VA examinations in May 2006 and January 2013 contain opinions against the Veteran's tinnitus being etiologically linked to service.  However, the Board previously found the May 2006 VA examination to be inadequate in November 2012, and the October 2015 memorandum decision of the Court held the January 2013 VA examination to be inadequate.  Additionally, the Board takes note that the Court's holding in Fountain, supra, was promulgated after its May 2013 decision in this case.  As such, the Board did not have the benefit of considering the principles contained by the holding in Fountain.

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.
In view of the foregoing, the Board finds that the evidence of record reflects it is at least as likely as not that the Veteran developed his bilateral tinnitus as a result of his active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

The Veteran has reported continuity of symptomatology regarding his hearing problems since service and has submitted supporting lay evidence.  As already noted, his account of in-service acoustic trauma is credible.  Moreover, the Veteran has been found to have sensorineural hearing loss which is recognized as an organic disease of the nervous system and subject to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  

The Board further notes, however, that unlike tinnitus, competent medical evidence is required to demonstrate whether the Veteran has a hearing loss disability or evidence of chronic hearing loss.  Specifically, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In addition, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Here, the record does not reflect the Veteran had a hearing loss disability as defined by 38 C.F.R. § 3.385, or evidence of hearing loss pursuant to Hensley, supra, either during service or for years thereafter.  For example, while whispered and spoken voice testing was conducted on his January 1961 enlistment examination and not an audiogram, a subsequent May 1961 service examination includes an audiometric evaluation that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
--
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)
--

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  In pertinent part, this conversion requires the following additions to audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 6000 Hertz.)

In addition, audiological evaluation conducted as part of his November 1963 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (10)
0 (10)
--
5 (10)
--
LEFT
0 (15)
-5 (5)
0 (10)
--
0 (5)
--

Although there was a shift in certain frequencies from the time of the May 1961 examination and that of November 1963, neither examination demonstrates a hearing loss disability under 38 C.F.R. § 3.385, or evidence of hearing loss pursuant to Hensley, supra.

The Board also notes that the first competent medical evidence of record of a hearing loss disability appears to be that of the May 2006 VA examination, decades after the Veteran's separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In view of the foregoing, the Board finds that competent medical evidence is required to resolve the hearing loss claim.  However, the Board has already found the Veteran's contentions do not constitute competent medical evidence; and as stated above the May 2006 and January 2013 VA examinations have been found to be inadequate.  Moreover, the Court found the January 2013 examination was not incompliance with the Board's November 2012 remand as that VA examiner "failed to acknowledge, let alone discuss, any of [the Veteran's] statements in the record, in direct contravention of the Board's ... remand directives."  October 2015 memorandum decision, p. 5.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Board has a duty to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, this case must be remanded to accord the Veteran a new competent medical examination that does adequately address the nature and etiology of his bilateral hearing loss.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since February 2013.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service hearing loss symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his current hearing loss disability.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss disability was incurred in or otherwise the result of his active service, to include the acknowledged in-service noise exposure.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting in-service noise exposure, continuity of bilateral hearing loss symptomatology, and a causal connection between his claimed bilateral hearing loss and service.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2013, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


